Citation Nr: 1029824	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  09-38 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than April 7, 2006 for 
the Veteran's service-connected left leg length discrepancy, 
secondary to his service-connected right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1985 to August 1987.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 decision by the Department of 
Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO). 

In briefs of November 2009 and July 2010, the Veteran's 
representative contended that two other issues - entitlement to 
service connection on a secondary basis for a right hip and back 
condition - should be considered by the Board.  For reasons 
explained in greater detail below, however, the record is clear 
that only the issue listed above is properly before the Board.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The award of service connection for left leg length discrepancy 
arose from a November 19, 2004 claim for benefits.   


CONCLUSION OF LAW

The criteria for an effective date of November 19, 2004 for the 
award of service connection for a left leg length discrepancy 
have been met.  38 U.S.C.A. §§ 5110, 5101 (West 2002); 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.400 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date of an award of 
disability compensation shall be the day following separation 
from service or the date entitlement arose if the claim is 
received within one year of separation, otherwise the date of 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  A specific claim in 
the form prescribed by the Secretary must be filed in order for 
benefits to be paid or furnished to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  
The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting as 
next friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claims must identify the 
benefit sought.  Upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will be forwarded 
to the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2008).

Further, claims for entitlement to service connection on a 
secondary basis are subject to the same requirements under 38 
C.F.R. § 3.400 as claims for direct service connection, meaning 
that "an effective date can arise no earlier than the date on 
which application for benefits for the condition at issue was 
made."  Ellington v. Peake, 541 F.3d 1364, 1371 (Fed. Cir. 2008) 
(affirming a holding from the Court of Appeals for Veteran's 
Claims that claims for secondary service connection are subject 
to the same regulatory framework for effective dates as other 
claims for service connection).  

The Veteran's claim has a complex history, and a review of this 
background helps inform the Board's decision.  In a November 2004 
letter to the RO, the Veteran stated that he had "pain in [his] 
hip and back" secondary to his service-connected right knee 
injury.  The RO interpreted this letter as an attempt by the 
Veteran to service connect these two conditions as secondary to 
his right knee injury.  The RO denied the Veteran's claim in a 
March 2005 rating decision, finding that while the Veteran was 
suffering from hip and back pain, this pain was not productive of 
a chronic, ratable condition.  The Veteran filed a timely Notice 
of Disagreement, and the RO issued a Statement of the Case in 
March 2006.  The Veteran thereafter filed a Substantive Appeal.

In a February 2008 rating decision, the RO reviewed the medical 
evidence in the Veteran's file.  The RO determined that the 
Veteran's hip and back pain was a result of his left leg being 
shorter than his right, a condition that the RO further 
determined was secondary to the Veteran's service-connected right 
knee injury.  Accordingly, the RO established service connection 
for this left leg length discrepancy.  The RO assigned an 
effective date of April 7, 2006, the date that the discrepancy 
was first noted in VA medical records.

The Veteran thereafter filed a timely Notice of Disagreement with 
the effective date assigned, and the RO issued a Statement of the 
Case in September 2009.  The Veteran thereafter filed a timely 
Substantive Appeal, and the case is now properly before the 
Board.  

Before turning to the merits of the decision, the Board shall 
first make clear that the only issue on appeal is entitlement to 
an earlier effective date for the Veteran's left leg length 
discrepancy.  Though the Veteran's representative briefed the 
issues of entitlement to service connection for hip pain and 
entitlement to service connection for back pain, these are not 
properly before the Board.  The RO determined that this pain was 
the result of the Veteran's left leg length discrepancy.  The RO 
thus correctly established service connection for the underlying 
malady and not the symptoms that the malady produces.  

The Board may now turn to the merits of the case.  Again, in its 
February 2008 decision, the RO evaluated the medical evidence of 
record and determined that the hip and back pain from which the 
Veteran suffered resulted from his left leg being shorter than 
his right.  The RO then determined that the effective date for 
this condition should be the date that it was first shown in a 
medical record that the Veteran's left leg was shorter than his 
right.  As the evidence shows that this determination was first 
made by a VA physical therapist on April 7, 2006, the RO used 
this date as the effective date for the Veteran's claim.

The Board, however, believes that the effective date should 
properly relate to the latter of the first manifestations of the 
Veteran's hip and back pain or to the date of the Veteran's claim 
for service connection for hip and back pain.  As these symptoms 
are the outward manifestation of the Veteran's now service-
connected condition, it is proper to relate the effective date to 
these conditions.  

Under this framework, the Board determines that the correct 
effective date for the Veteran's service-connected left leg 
length discrepancy is November 19, 2004.  This is the day that 
the Veteran's claim for service connection for hip and back pain 
was received by the RO.  Though there is medical evidence that 
the Veteran suffered from hip and back pain prior to his November 
2004 claim, the regulations are clear that the effective date of 
an award is the latter of the date of receipt of the claim or the 
date entitlement arose.  38 C.F.R. § 3.400.  Here, the date of 
the receipt of the claim is later, and that date is therefore 
used as the effective date.  

The Board notes that, in a September 2004 letter, the Veteran 
stated that he was suffering from "right back pain" as a 
consequence of his right knee injury.  There is, however, no 
evidence that the Veteran intended this letter to serve as a 
formal or informal claim for service connection for back pain.  
Instead, the Veteran is clear in this letter that he was writing 
in support of an ongoing claim for an increased rating for his 
right knee, a claim that was granted in a December 2004 rating 
decision.  

Also, in letters to the RO, the Veteran contends that his 
effective date should extend back to November 2002, shortly after 
his last right knee surgery.  In a March 2010 letter, for 
instance, the Veteran stated that the medical evidence 
demonstrates that his left leg was shorter than his right 
beginning in November 2002, and his effective date should 
accordingly relate to that time.

A review of the facts and evidence, however, shows that the 
Veteran's contention is without merit.  First, factually, the 
medical evidence does not actually show a difference in the 
length of the Veteran's legs until April 2006, the date the RO 
used to establish service connection.  The VA records submitted 
by the Veteran (which were already associated with the claims 
file) do not show any evidence of a difference in the length of 
the Veteran's legs.  Instead, they show the physical therapy and 
treatment that the Veteran was undergoing for his right knee 
injury following his most recent surgery.  Legally, even if the 
medical evidence did show a difference in the length of the 
Veteran's legs, the Ellington case is clear that effective dates 
for awards of secondary service connection are subject to the 
same regulatory framework under 38 C.F.R. § 3.400 as direct 
service connection claims.  541 F.3d at 1370-71.  As the Veteran 
did not file a claim for service connection for hip and back pain 
or a leg length discrepancy prior to November 2004, the Board is 
legally estopped from establishing an effective date earlier than 
that date.  

As the Veteran's November 19, 2004 letter to the RO is the 
earliest evidence of his belief of entitlement to service 
connection for hip and back pain, the Board concludes that the 
effective date of the award of service connection for a left leg 
length discrepancy should be November 19, 2004.  38 U.S.C.A. 
§§ 5110, 5101; 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA has met its duty to notify for this claim.  Service connection 
for this issue was granted in a February 2008 rating decision.  
The Veteran is now appealing the downstream issue of the 
effective date that was assigned.  Therefore, additional VCAA 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 
2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Here, it appears that all obtainable 
relevant evidence has been associated with the claims file, 
including the Veteran's service treatment records and records of 
his post-service VA treatment.  

Though the Veteran did not undergo a VA compensation and pension 
examination for his left leg length discrepancy, the Board 
determines that no examination was necessary.  Pursuant to VA 
regulation, the Board may order an examination when the record 
shows that the Veteran has a current disability, indicates that 
this disability may be associated with the Veteran's active 
service, and does not contain sufficient evidence for the Board 
to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2).  
Here, the Veteran's claims file is replete with evidence 
regarding his condition and has sufficient evidence for the Board 
to decide his claim.  Further, remanding the Veteran's claim for 
an examination would have little relevance to the Board's actions 
in this decision, as the results of the examination would have no 
effect on the determination of the proper effective date of this 
claim.  

The Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  



ORDER

An earlier effective date of November 19, 2004 for service-
connection for left leg length discrepancy, is granted.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


